The court
(all the judges present)
thought that the judgment of the district court ought to be reversed, on the ground, that the re> *458cord produced in evidence did not support the issue, being maten-ally variant from the judgment siated in the scire facias.
Note. One of two plaintiffs died before interlocutory judgment, but the suit-went ou to execution in the name of both ; and'after this, and after motion to set' aside the proceedings for- this irregularity, the' ourt permitted the plaintiff to’ suggest on the roll the death of the other before interlocutory ¡udgment, and t»1 amend the ca. sa., without paying costs, Newnham v. Law, 5 T. R. 577, A misprision of the clerk in affirmance of a judgment may be amended, where words are not pursuant to that which ought to be the direction, or instruction ef the clerk, words of form, &c. 1 Com. Rep. 419. 5 Cro. Car. 35.